Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into effective as of March 28, 2012, by and between AMERICAN ELECTRIC
TECHNOLOGIES, INC., a Florida corporation (“Borrower”), and JPMORGAN CHASE BANK,
N.A., a national association (“Lender”). Capitalized terms used herein that are
not otherwise defined shall have the meaning assigned to such terms in the Loan
Agreement (hereinafter defined).

R E C I T A L S:

WHEREAS, Borrower and Lender entered into a Letter Loan Agreement dated
October 31, 2007 (which as the same may have been or may hereafter be amended
from time to time is herein called the “Loan Agreement”); and

WHEREAS, Borrower and Lender desire to amend certain terms and provisions of the
Loan Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

A G R E E M E N T:

1. Amendments to the Loan Agreement. The Loan Agreement is, effective the date
hereof, and subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, hereby amended as follows:

(a) Amendment to Section 8(b)(i). Section 8(b)(i) of the Loan Agreement is
hereby deleted and the following is substituted therefor:

“(i) Current Ratio. Permit, as of the end of each calendar quarter, the ratio of
its Consolidated Current Assets (excluding prepaid expenses) to its Consolidated
Current Liabilities to be less than (1) 1.50 to 1.00 for the calendar quarters
ended December 31, 2011 and March 31, 2012 and (2) 2.00 to 1.00 for each
calendar quarter thereafter.”

(b) Amendment to Section 8(b)(ii). Section 8(b)(ii) of the Loan Agreement is
hereby deleted and the following is substituted therefor:

“(ii) Total Liabilities to Tangible Net Worth Ratio. Permit, as of the end of
each calendar quarter, the ratio of Consolidated Total Liabilities (excluding
any Subordinated Debt) to Consolidated Tangible Net Worth to be more than
(1) 2.75 to 1.00 for the calendar quarters ended December 31, 2011 and March 31,
2012 and (2) 2.00 to 1.00 for each calendar quarter thereafter. Solely for
purposes of calculating the foregoing ratio. Borrower may exclude the deferred
tax liability currently reflected on its balance sheet from its Consolidated
Total Liabilities; however, upon the occurrence of any event

 

SEVENTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

which triggers this deferred tax liability, Borrower shall include such
liability in its calculation of Consolidated Total Liabilities in calculating
the Total Liabilities to Tangible Net Worth Ratio.

(c) Amendment to Section 8(b)(iii). Section 8(b)(iii) of the Loan Agreement is
hereby deleted and the following is substituted therefor:

(iii) Minimum Consolidated Tangible Net Worth. Permit, as of the end of each
calendar quarter commencing December 31, 2011 and for each calendar quarter
thereafter, Consolidated Tangible Net Worth to be less than $7,130,000.00;
provided that upon Borrower’s issuance of any additional equity, the minimum
Consolidated Tangible Net Worth required under this Section 8(b)(iii) shall be
increased by eighty percent (80%) of the net proceeds of such issuance.
Notwithstanding the foregoing, if Borrower has not issued any additional equity
by December 31, 2012, the minimum Consolidated Tangible Net Worth required under
this Section 8(b)(iii) shall be increased to $8,130,000.00 for the calendar
quarter ended December 31, 2012 and for each calendar quarter thereafter.

2. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received counterparts of this Amendment executed by
Borrower and Section 1 hereof shall become effective when, and only when, Lender
shall have additionally received any and all other documentation as Lender may
reasonably require.

3. Representations and Warranties of Borrower. Borrower represents and warrants
as follows:

(a) Borrower is duly authorized and empowered to execute, deliver and perform
this Amendment and all other instruments referred to or mentioned herein to
which it is a party, and all action on its part requisite for the due execution,
delivery and the performance of this Amendment has been duly and effectively
taken. This Amendment, when executed and delivered, will constitute valid and
binding obligations of Borrower enforceable in accordance with its terms. This
Amendment does not violate any provisions of Borrower’s Articles of
Incorporation, By-Laws, or any contract, agreement, law or regulation to which
Borrower is subject, and does not require the consent or approval of any
regulatory authority or governmental body of the United States or any state.

(b) The representations and warranties made by Borrower in the Loan Agreement
are true and correct as of the date of this Amendment.

(c) No event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

4. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference in the Loan Documents shall
mean and be a reference to the Loan Agreement as amended hereby.

 

SEVENTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Loan Agreement and the Note(s),
and all other instruments securing or guaranteeing Borrower’s obligations to
Lender (collectively, the “Loan Documents”) shall remain in full force and
effect and are hereby ratified and confirmed. Without limiting the generality of
the foregoing, the Loan Documents and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower under the
Loan Agreement and the Note(s), as amended hereby, and under the other Loan
Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

5. Costs and Expenses. Borrower agrees to pay on demand all costs and expenses
of Lender in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lender. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such fees.

6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

8. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Amendment, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

9. Joinder of Guarantor. M & I Electric Industries, Inc. and American Access
Technologies, Inc., Guarantor as defined in the Loan Agreement, join in the
execution of this Amendment to evidence Guarantor’s consent to the terms hereof,
to confirm Guarantor’s continuing obligations under the terms of the Guaranty
Agreement, and to acknowledge that without such consent and confirmation, Lender
would not enter into this Amendment or otherwise consent to the terms hereof.
Additionally, Guarantor represents to Lender that Guarantor is duly authorized
and empowered to execute, deliver and perform this Amendment, and all action on
its part requisite for the due execution, delivery and the performance of this
Amendment has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Guarantor
enforceable in accordance with its terms.

 

SEVENTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

10. Final Agreement. THIS WRITTEN AMENDMENT OF LOAN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

[Signature page follows.]

 

SEVENTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

BORROWER: AMERICAN ELECTRIC TECHNOLOGIES, INC. By:  

 

 

Charles Dauber,

Chief Executive Officer

LENDER: JPMORGAN CHASE BANK, N.A. By:  

 

 

Tommie Grant,

Bank Officer

 

GUARANTOR: M & I ELECTRIC INDUSTRIES, INC. By:  

 

 

Charles Dauber,

Chief Executive Officer

AMERICAN ACCESS TECHNOLOGIES, INC. By:  

 

 

Charles Dauber,

Chief Executive Officer

 

SEVENTH AMENDMENT – Page 5